JUSTICE GREEN, dissenting: I agree with the majority that nothing directly on point has been cited to us concerning the question of whether testimony by a competent witness as to an otherwise admissible statement by a declarant is inadmissible if the declarant was incompetent to testify because of the Act. I disagree with the majority’s determination that the testimony offered here would be inadmissible even if the testimony qualified as an exception to the hearsay rule. As does the majority, I do not pass upon the extent to which that testimony may qualify in that respect. I would reverse the order excluding the testimony on the theory it violated the Act and remand so that the circuit court can, at an appropriate time, pass upon any hearsay objection. As the majority correctly sets forth, the Act is designed to protect estates against fraudulent claims being made by putting the parties on equal footing. (Garrison, 93 Ill. App. 3d 670, 417 N.E.2d 787; Morse, 34 Ill. App. 3d 1020, 341 N.E.2d 172.) However, the offered evidence here is sought to be introduced under the medical history, business records, spontaneous declaration, or excited-utterance exceptions to the hearsay rule. If the evidence qualifies under these exceptions, that occurs because the requirements for those exceptions sufficiently guarantee the trustworthiness so that the availability of the declarant is unnecessary for admissibility. (M. Graham, Cleary & Graham’s. Handbook of Illinois Evidence §803.1 (5th ed. 1990).) Because of stricture of those requirements, testimony as to plaintiff’s prior statements meeting those requirements would have much less propensity for fraud than would the direct testimony of plaintiff produced at trial after she has had time to contemplate fabrications. The express prohibition of the Act extends only to the testimony of an incompetent witness and not to testimony of others as to a statement by an incompetent witness. The Third District Appellate Court, has noted that the Act has been criticized by commentators (2 Wigmore, Evidence §§578, 578a (Chadbourn rev. ed. 1979); E. Cleary & M. Graham, Handbook of Illinois Evidence §606.1, at 244-45 (3d ed. 1979); S. Gard,. Illinois Evidence Manual, Rule 405 (1963)), as setting forth “an anachro-: nistic approach, which should be removed.” (In re Estate of Babcock (1983), 119 Ill. App. 3d 482, 492, 456 N.E.2d 671, 677.) We should not extend the rule by inference to a situation no -more analogous than that here.